              Case 3:20-cv-01302-VC Document 51 Filed 10/14/20 Page 1 of 5



 1   Kirk. J. Anderson (SBN 289043)
 2   kanderson@budolaw.com
     BUDO LAW P.C.
 3   5610 Ward Rd., Suite #300
 4
     Arvada, CO 80002
     (720) 225-9440 (Phone)
 5   (720) 225-9331 (Fax)
 6

 7   Isaac Rabicoff
     Of Counsel
 8
     RABICOFF LAW LLC
 9   73 W Monroe St
     Chicago, IL 60603
10
     773-669-4590
11   isaac@rabilaw.com
12   Counsel for Plaintiff
13

14
                   IN THE UNITED STATES DISTRICT COURT
15
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                        SAN FRANCISCO DIVISION
17
     CEDAR LANE TECHNOLOGIES
18
     INC.,
19                                             C.A. No.: 3:20-cv-01302-VC
              Plaintiff,
20
                                               TRIAL BY JURY DEMANDED
     v.
21
     BLACKMAGIC DESIGN INC.,
22
             Defendant.
23

24

25               PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER
26
                                           1
27                   PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER
28
              Case 3:20-cv-01302-VC Document 51 Filed 10/14/20 Page 2 of 5



 1         On October 1, 2020, this Court entered an order (the “Show Cause Order”)
 2   for Plaintiff Cedar Lane Technologies
 3                to show cause as to why this case should not be dismissed
 4
                  for failure to prosecute, and why counsel for Cedar Lane
                  should not be sanctioned for their repeated failure to
 5                comply with Rule 15 and their misrepresentations
 6
                  regarding the language of Rule 15 in their submissions to
                  the Court.
 7

 8
     Dkt. 47. Pursuant to the Show Cause Order, Plaintiff files this response along

 9
     with declarations from Plaintiff’s counsel: Isaac Rabicoff and Kirk Anderson.

10
           Regarding the Court’s question as to whether this case should be
     dismissed, Plaintiff respectfully asks that this question be considered moot given
11
     that the parties recently reached an out-of-court agreement and will be filing a
12
     stipulated notice of dismissal. Plaintiff’s intention in filing the notice of dismissal
13
     is not to avoid the Court’s Show Cause Order, which it intends to address to the
14
     Court’s full satisfaction. Rather, it is Plaintiff’s intention to resolve the parties’
15
     disputes and reduce the Court’s burden.
16
           With respect to the Court’s question as to whether sanctions are
17
     appropriate, Plaintiff respectfully argues they are not. Counsel recognizes now
18
     that it filed amended complaints in error and not in accordance with Fed. Rules
19
     Civ. Pro. 15. Consequently, counsel regrets its errors as well as any burden it
20
     caused to the Court, counsel, or defendant. Importantly, counsels’ actions were
21
     not motivated by bad faith and/or the intention of misleading the Court. Rather,
22
     counsels’ errors were at most inadvertent and/or simple negligence.
23

24

25

26
                                                 2
27                   PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER
28
              Case 3:20-cv-01302-VC Document 51 Filed 10/14/20 Page 3 of 5



 1      A. October 1 Hearing.
 2         Plaintiff was fully prepared to address the Court’s concerns at the October
 3   1st hearing. Unfortunately, at least two factors contributed to counsel’s absence.
 4   First, although counsel was on-time for the Zoom hearing, counsel failed to pre-
 5   register and was not admitted. This was the result of counsel’s reliance on the
 6   Court’s website (that does not mention pre-registration) rather than the Court’s
 7   docket entry (Dkt. No. 46 which explicitly notes in the heading: “REQUIRING
 8   ADVANCE REGISTRATION”). See Declaration of Isaac Rabicoff (“Rabicoff
 9   Decl.”) at ¶ 2; Declaration of Kirk Anderson (“Anderson Decl.”) at ¶¶ 3-6.
10   Second, because the hearing was scheduled two days after it was docketed,
11   counsel’s scheduling procedure—which would include double-checking the
12   docket—was less rigorous than usual. See Rabicoff Decl. at ¶ 2(a). Counsel raises
13   these points not to excuse its absence, but rather to provide context and further
14   assure the Court that it was acting in good faith.
15      B. Failure to Comply with Rule 15 Obligations.
16         With respect to Plaintiff’s Rule 15 obligations, counsel did not knowingly
17   disregard FRCP 15. Lead counsel now recognizes its position regarding Rule 15
18   was incorrect. See Rabicoff Decl. at ¶ 2(f); Plaintiff’s Response to Defendant’s
19   Motion to Strike (Dkt. No. 42), at 4, Section 3.1. Indeed, lead counsel “greatly
20   regret[s] the inconvenience caused to the Court, and ha[s] updated firm
21   procedures to make certain that no error of this nature will ever happen again.”
22   See Rabicoff Decl. at ¶ 2(f). Local counsel notes it was aware that Rule 15
23   provides for only one amendment as a matter of course, and regrets (a) not
24   confirming whether lead counsel had either the Court’s or opposing counsel’s
25

26
                                                3
27                   PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER
28
              Case 3:20-cv-01302-VC Document 51 Filed 10/14/20 Page 4 of 5



 1   permission to file additional complaints, and (b) not paying more diligent heed
 2   to examining the papers before filing. See Anderson Decl. at ¶ 8.
 3         As explained in Mr. Rabicoff’s declaration, it was Plaintiff’s intention to
 4   file amended complaints in order to rectify Defendant’s concerns. Indeed, the
 5   second amended complaint was filed shortly after the first after Defendant
 6   informed Plaintiff that a stray reference to “contributory infringement” remained.
 7   See Rabicoff Decl. at ¶ 3(c). Counsel avers:
 8                Plaintiff’s counsel did not intentionally deviate from
 9
                  FRCP 15(a)(1) in filing Second and Third Amended
                  Complaints, but rather, as lead counsel, I had committed
10                an error by treating this provision as triggering each time
                  a Rule 12(b) Motion is filed, as argued in Plaintiff’s
11
                  Opposition to Defendant’s Motion to Strike. ECF No. 42.
12
     Rabicoff Decl. at ¶ 3(f). Counsels’ actions were not motivated by bad faith, but
13
     instead arose from a misunderstanding of FRCP 15(a)(1).
14
           Plaintiff recognizes the weight of the Court’s Order to Show Cause and the
15
     implications it raises for increased diligence. Plaintiff heeds that admonition and
16
     respectfully requests that the Court abstain from applying sanctions.
17

18

19          Dated: October 14, 2020                 Respectfully submitted,
20
                                                    /S/ KIRK J. ANDERSON
21          of Counsel:                             KIRK. J. ANDERSON (SBN
            Isaac Rabicoff                          289043)
22
            RABICOFF LAW LLC                        kanderson@budolaw.com
23          73 W Monroe St                          BUDO LAW P.C.
            Chicago, IL 60603                       5610 WARD RD., SUITE #300
24
            773-669-4590                            ARVADA, CO 80002
25          isaac@rabilaw.com                       (720) 225-9440 (PHONE)
26
                                               4
27                   PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER
28
     Case 3:20-cv-01302-VC Document 51 Filed 10/14/20 Page 5 of 5



 1                                     (720) 225-9331 (FAX)
 2
                                      Counsel for Plaintiff
 3                                    Cedar Lane Technologies Inc.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                  5
27         PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER
28
